[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                       ________________________         ELEVENTH CIRCUIT
                                                             May 10, 2005
                             No. 03-14099                THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 02-00718-CR-1-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JOHN F. TRIPLETT,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                              (May 10, 2005)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES


Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:
      This case is before the court for consideration in light of United States v.

Booker, 543 U.S. ___, 125 S. Ct. 738 (2005). We previously affirmed Triplett’s

conviction and sentence. See United States v. Triplett, No. 03-14099 (11th Cir.

Feb. 25, 2004) (unpublished). The Supreme Court vacated our prior decision and

remanded the case to us for further consideration in light of Booker.

      Triplett did not raise a Sixth Amendment objection – or any other

constitutional or legal objection based on the issues addressed by the Supreme

Court in Booker, or Blakely v. Washington, 542 U.S. ___, 124 S. Ct. 2531 (2004) –

either in the district court or in this court on appeal of his conviction and sentence.

Nor did Triplett dispute any of the underlying facts on which his sentence rested.

Following our affirmance of Triplett’s conviction and sentence, Triplett petitioned

for rehearing, but again did not raise any Booker/Blakely claim. This court denied

the petition for rehearing on April 26, 2004.

      Triplett filed a petition for writ of certiorari in the United States Supreme

Court on July 22, 2004, in which he raised as an issue for the first time “[w]hether

or not judicial enhancements pursuant to the United States Sentencing Guidelines

constitute a denial of the Sixth Amendment right to trial by jury.”

      In United States v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005), after

the Supreme Court’s remand with instructions to reconsider our opinion in light of

                                           2
Booker, we relied on our earlier case of United States v. Ardley, 242 F.3d 989

(11th Cir. 2001), which observed:

      Nothing in the Apprendi opinion requires or suggests that we are
      obligated to consider an issue not raised in any of the briefs that
      appellant has filed with us. Nor is there anything in the Supreme
      Court’s remand order, which is cast in the usual language, requiring
      that we treat the case as though the Apprendi issue had been timely
      raised in this Court. . . . In the absence of any requirement to the
      contrary in either Apprendi or in the order remanding this case to us,
      we apply our well-established rule that issues and contentions not
      timely raised in the briefs are deemed abandoned.

Yardley, 242 F.3d at 990 (citations omitted). Thus, because Dockery had not

asserted an Apprendi (or its progeny) challenge to his sentence, we reinstated our

previous opinion. Dockery, 401 F.3d at 1263.

      After our reconsideration of this case in light of Booker, we reinstate our

previous opinion in this case and affirm Triplett’s conviction and sentence. Like

the appellant in Dockery, Triplett did not assert Apprendi error (or its progeny) in

his initial brief on appeal.

      OPINION REINSTATED IN PART; CONVICTION AND SENTENCE

AFFIRMED.




                                          3